Percy D. Stoddart, J.
Application [for order under article 78 of Civil Practice] granted. The respondents had no legal basis for their disapproval of the plat or map involved herein. The mere fact that the State may extend a highway through a portion of the petitioner’s property does not sustain the respondents’ position. As Mr. Justice Hogan wrote in a similar proceeding: “ If the Long Island State Park Commission wishes to acquire this property, it should move promptly for an order condemning it, and thus minimize the damage to the petitioner. It cannot, by a mere statement of intent, which binds no one, compel an owner to maintain his property in an *947unproductive state for an indefinite period, in the manner here proposed.” (Matter of Lido Links Homes v. Young, 13 Misc 2d 157,158.)
Settle order on notice.